UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-5046



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SONNIE ELLIS, a/k/a Joseph Baye, a/k/a Sonny
Baye,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CR-99-214-DKC)


Submitted:   August 29, 2005            Decided:   September 16, 2005


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward C. Sussman, Washington, D.C., for Appellant. Allen F.
Loucks, United States Attorney, James M. Trusty, Stuart A. Berman,
Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sonnie Ellis appeals his 135-month sentence following his

conviction for conspiracy to possess and distribute five kilograms

of more of cocaine and fifty grams or more of cocaine base, in

violation of 21 U.S.C. §§ 841, 846 (2000). Because Ellis knowingly

and voluntarily waived his right to appeal, we dismiss.

          Criminal defendants may waive their statutory right to

direct appeal as part of a plea agreement with the government.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).   For a

waiver to be effective, the plea agreement must be entered into

knowingly and voluntarily, and the district court must specifically

inquire as to the defendant’s knowledge of the waiver provision.

Id.   Where a waiver of appellate rights has been knowingly and

voluntarily agreed to, both parties are entitled to the benefits of

their bargain.    See United States v. Ringling, 988 F.2d 504, 506

(4th Cir. 1993).    Moreover, a waiver is not rendered unknowing,

involuntary, or unenforceable based on the subsequent opinion of

the United States Supreme Court in United States v. Booker, 125 S.

Ct. 738 (2005).    See United States v. Johnson, 410 F.3d 137 (4th

Cir. 2005); United States v. Blick, 408 F.3d 162 (4th Cir. 2005).

          Our review of the plea agreement, and the transcript of

Ellis’ plea colloquy, discloses Ellis was adequately informed of

the nature and scope of his appellate waiver.     We also conclude

that any claim regarding Ellis’ sentencing under the mandatory


                               - 2 -
sentencing guidelines scheme falls squarely within the appellate

waiver.   Accordingly, we dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                        DISMISSED




                               - 3 -